PER CURIAM.
Motion for an appeal from the Leslie Circuit Court by appellant, Carl Melton, who does business as Carl Melton Motor Company, from a judgment in favor of appellee, J. M. Couch, for damages in the sum of $400 resulting from the wrongful detention of a truck. We believe that the case was correctly submitted to the jury under the instructions given by the court.
A consideration of the record and of the points raised by appellant has failed to disclose any error prejudicial to appellant’s substantial rights and the judgment is, therefore, affirmed.